DETAILED ACTION
This Non Final Office Action is in response to the preliminary amendment [September 15, 2020] and originally filed specification.
Claims 1-9 have been cancelled.
Claims 10-27 have been newly added.
Claims 10-27 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 10 and 22 are directed towards claim limitations of causing a conversation interface of an automated agent to be displayed, receiving natural language inputs from a user through the interface, performing natural language processing to identify an existing order file, retrieve the order file, obtaining input regarding modification of an existing order file, determine a complexity level of the modification of the order is above a threshold, causing the user to be connected with a customer service representative, determining an alternative based on the input of the modification of the order file, causing the alternative to be presented/output to the user, obtaining input of approval for the alternative, modifying the order file upon obtaining the approval. The independent claims are describing a customer service system for a customer to modify a file (as described in the specification that could be a flight itinerary, a shipment, or other transactions), as well as be escalated to a customer service rep (who can also modify the file for the customer) as described in the originally filed 
Further, the claims, as currently written, only require the automated agent in terms of gathering information from the customer inputs. Natural language processing systems within customer service are known in the art and have been used with call routing and customer assistance. Examiner considers NPL “How Interactive Voice Response Works” (2008) that discusses customer service systems with natural language processing for a customer. The claims only require that a customer provide inputs and a customer service representative can handle the customer request. The claimed invention is directed towards a customer service routing for a customer interaction that falls under the certain method of organizing human activity (commercial interaction) grouping of abstract ideas. 
Examiner notes that claim 17 describes the steps regarding causing a conversation interface of an automated agent to be displayed, receiving natural language inputs from a user through the interface, performing natural language processing to identify an existing order file, retrieve the order file, obtaining input regarding modification of an existing order file, causing the user to be connected with a customer service representative, 
The independent claims are directed towards an abstract idea of a customer service routing system to handle a transaction between a customer and a representative which falls under certain method of organizing human activity (commercial interaction) grouping of abstract ideas. The following paragraphs will consider whether the additional elements of the independent claim are significantly more than the identified abstract idea or transformed into a practical application.
Step 2(a)(II) considers the additional elements of the independent claim in terms of transforming the abstract idea into a practical application. The additional elements of the independent claims are automated agent, 

In terms of the key phrase (within claim 17) that connects the customer to the representative is merely a condition to implement the abstract idea of customer service handling. Examiner considers the originally filed specification [30] that describes the user uttering a key phrase. Examiner references Davoli WO 02/09399 in terms of a customer being connected with a customer service representative by uttering “operator” or “help” (pg. 10 lines 4-20). The key phrase is a generic technological element within automated agent call routing that provides a customer to be 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are automated agent, natural language processing, and complexity level above a threshold, as well as computer elements computer readable storage medium, processors, and interface. The additional elements are described in the originally filed specification [13-21 and 27-30]. The additional elements are generic computer aspects used within their intended purpose or generically described as being generic technological implementations towards the abstract idea. The generic description is specifically directed towards the additional element of the natural language processing. The originally filed specification [13] describes the natural language processing with generic technology or systems to implement the abstract idea. This is considered with the passage that describes suitable automated agents being within Stuart Russell and Peter Norvig, "Artificial Intelligence: A Modern Approach," Prentice-Hall, Inc., Chap. 2, "Intelligent Agents," pp. 31-52 (1995). The additional elements, as considered based on the cited paragraphs, are merely generic technological elements used to implement the abstract idea. 
In terms of the complexity threshold, Examiner notes that the threshold is merely a condition to escalate the customer from an automated agent to a customer service representative. There is no claim limitation regarding how the threshold value is determined, what is under consideration, or what the complexity is. The originally filed specification describes the threshold in terms of an end result. There is no description of analysis considerations beyond stating the threshold is based on the complexity of the order file modification [16 and 34]. One of ordinary skill would understand how to operate an escalation to a CSR within an automated agent system (thus not rejected under 35 USC 112), however, the implementation of a generic threshold is merely an implementation aspect used to route a customer from an automated agent to a representative that is not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 

Dependent claims 11-16, 18-21, and 23-27 are directed towards further aspects of the abstract idea without describing additional elements beyond those considered in the independent claims. The dependent claims are directed towards elements that describe how the inputs are received (through the conversation interface) which is considered above in terms of being generic technological elements, what the order file contains (passenger name and/or flight information) which is merely describing non-functional descriptive material, what information is used to identify the order file (name, number, departure or arrival city) which is just using the generic technology considered above to perform 
Claim 25 is directed towards what the computing device is (smart phone or tablet). Examiner notes that the computing device was considered in terms of the additional elements of the independent claims. The smart phone and/or tablet are merely generic technological elements to implement the abstract idea. The considered passages of [13-21] included the aspects of the smart phone and tablet described in paragraph [18]. The smart phone and tablet are merely within a list of computing devices that are generically implementing the abstract idea and now transformative into a practical application. These elements are not significantly more than the identified abstract idea nor are they transformative into a practical application. 
Claims 11-16, 18-21, and 23-27 are not significantly more than the identified abstract idea or transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h).
The claimed invention describe an abstract idea of a customer service routing system regarding a customer interaction which falls under certain method of organizing human activity (commercial interaction) without significantly more or transformed into a practical application. Therefore, claims 1-27 are rejected under 35 USC 101 for being directed towards patent ineligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-24 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davoli et al [WO 02/09399], hereafter Davoli, in view of Smith et al [7,474,740], hereafter Smith.
Regarding claim 10, Davoli discloses one or more computer-readable storage media storing computer- readable instructions that, when executed, instruct one or more processors to perform operations comprising (FIG 2, FIG 3, and pg. 8 lines 12-30; Davoli discloses memory and databases and a computer system to provide the virtual and live agent functions.): 
causing a conversation user interface of an automated agent to be presented on a display of a computing device to enable a conversation between the automated agent and a user (FIG 3 and pg. 6 lines 6-21; Davoli discloses the system having a virtual agent utilizing natural language and query recognition within a dialogue box (interpreted as display to enable a conversation).); 
receiving multiple natural language inputs from the user through the conversation user interface during the conversation (pg. 8 lines 11-30; Davoli discloses the multiple mediums (interpreted as modalities) a customer can interact with the virtual agent (chat, telephony, VOIP, email). Davoli discloses [pg. 9 lines 13 to pg. 10 line 29] that the virtual agent can prompt the customer for a query where the customer responds with selecting an option by typing in the field (shown on pg. 10 where the user types in “personal loans”) as well as responding to the virtual agent (shown 
Examiner notes that the query dialog is also shown on page 14 lines 24-30, pg. 15 lines 13-20, and pg. 16 lines 9-19 (the third example also falls within the interpretation of multiple inputs as the customer is providing several dialog chats by having 3 inputs for the dialogue box).); 
performing natural language processing with the multiple natural language inputs to determine information for identifying an existing order associated with the user (Pg. 25 line 4 to pg. 26 line 30; Davoli discloses that the inputs determine information regarding a user account associated with the user. The interpretation of the “order file” is that Davoli discloses the user account includes financial information which is within the examples and description of order file within the originally filed specification [10].
Davoli further discusses the natural language processing in pgs. 6 lines [6-21] that describes the user query and system analysis using natural language processing, pg. 10 line 21-29 that describes the system receiving a natural language query from the customer and the system returning with a response with natural language, as well as pg. 27 lines 1-18 where Davoli discloses the automated agent interaction between the customer query and response. These elements, and the elements described on pgs. 25-26 cited above, describe a natural language processing that processes a customer’s ; 
retrieving at least one order file associated with the existing order for the user based at least in part on the information for identifying the existing order (Pg. 25 line 4 to pg. 26 line 30; Davoli discloses that the inputs determine user information regarding a user account associated with the user (interpreted as retrieves order file). The existing order is interpreted as the existing financial information for the user. The interpretation of the “order file” is that Davoli discloses the user account includes financial information which is within the examples and description of order file within the originally filed specification [10].); 
determining that a complexity level of the modification of the existing order is above a threshold (Pg. 11 lines 1-11; Davoli discloses that the CSR system has a threshold value (virtual agent providing same questions/answer more than twice) as well as customer status (as shown in Davoli pg. 12 lines 9-22) which can be a threshold level for importance of customer. The complexity level is merely a title for the threshold and thus the interpretation of Davoli having both a threshold value for user difficulty and customer level fall within the broadest reasonable interpretation of the complexity level being above a threshold.); and 
causing the user to be connected with a customer service representative in response to determining that the complexity level of the modification of the existing order is above the threshold (Pg. 11 lines 1-11; Davoli discloses that the CSR system has a threshold value (virtual agent providing same questions/answer more than twice) as well as customer status (as shown in Davoli pg. 12 lines 9-22) which can be a threshold level for importance of customer. The customer is connected to a live agent based on either the user difficulty or customer status thresholds.); 
Davoli discloses a virtual agent system that provides a customer a dialogue box in order to facilitate queries and transactions, as well as provide escalation based on threshold values (customer status and user difficulty), however, Davoli does not specifically disclose that the system determines alternatives for the modification, presents the alternatives, obtains inputs, and modifies the order file based on the user input;
Smith teaches obtaining input of the user regarding modification of the existing order (Fig 2 and C3:31 to C4:31; Smith teaches a similar natural language processing system (interpreted through the use of voice-activated phone system) that allows a customer to provide a reservation id (similar to the user profile and account information as disclosed by Davoli) where the customer is able to change a flight plan (interpreted as modify an existing order). The combination is based on Davoli disclosing a natural language virtual agent processing system that allows a user to provide information in regards to a transaction [Pg. 11 lines 3-23] and Smith provides a similar ; 
determining at least one alternative for the existing order based at least in part on the input of the user regarding modification of the existing order (C4:32-62; Smith teaches that the reservation system determines alternative flight plans. Examiner notes that the interpretation can be in regards to both the alternative options provided for the user to have modified (time and/or date) and the specific alternatives provided to the customer (the new flights available).); 
causing the at least one alternative to be presented to the user (C4:32-62; Smith teaches that the reservation system determines alternative flight plans and presents the alternatives to the user through the voice system.); 
obtaining input of the user that indicates approval of the at least one alternative (C4:54-66; Smith discloses that upon the new flight availability, the customer provides a confirmation.); 
upon obtaining the input of the user, modifying the at least one order file based at least in part on the at least one alternative (C4:54 to C5:47; Smith teaches that upon the confirmation of the new itinerary the system updates the itinerary and restrictions associated with the ticket, as well as provides a receipt of the changes to the itinerary.).  

Smith teaches a similar speech based automated agent that allows a customer to change a flight itinerary based on customer information and inputs. Smith teaches that a similar natural language based automated agent system allows a customer to specifically modify a flight itinerary (a specific type of transaction within the combination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language based customer service system that includes an automated agent and an escalation to a customer service representative with transaction based aspects of Davoli to include the ability for a similar natural language based automated agent CSR system to allow a customer to modify an itinerary based on customer’s natural language inputs as taught by Smith since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would recognize the results of the combination as predictable as allowing for a more accessible system 
Therefore, from this teaching of Smith, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language processing virtual agent system that allows a customer to create information within a transaction of Davoli the ability to have a similar natural language based automated agent allow a customer to modify an existing itinerary as a transaction as taught by Smith for the purposes of allowing for a more accessible system with greater functionality where a customer is able to change/update/alter information beyond just the creation of a document/file.
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein the conversation user interface is configured to receive input from the user through multiple modalities (Pg. 8 lines 11-30; Davoli discloses that the conversation interface is configured to interact with customers through speech, text, chat, email, and VOIP.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein causing the conversation user interface to be presented comprises causing the conversation user interface to be displayed on a web site (FIG 2 and pg. 8 lines 12-19; Davoli discloses .  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Smith further teaches wherein the at least one order file comprises a passenger name record that includes details of a travel itinerary (C3:46-59; Smith teaches a reservation identifier that is used to look up the itinerary includes passenger name. Smith also teaches [C4:19-40] the itinerary details regarding the flight information.).
Examiner notes that what the order file comprises is merely non-functional descriptive material. The order file is an electronically stored itinerary, schedule, order, agenda, or the like (as discussed in originally filed specification [10]). What is contained within these electronically stored elements are merely non-functional in terms of impacting the functionality of the system. What is contained within the order file does not alter, change, or positively affect the claimed system. What data is within the order file merely provides a human reader a relation of what the data is in relation to the claimed invention (such as field of use), however, the system merely has data elements stored regardless of what specific title/named data is on the order file. In terms of claim interpretation, the combination of prior art teaches the order file electronically stored and thus teaches the functional aspects as required within the claim limitation. Refer to MPEP 2111.05.   
Regarding claim 14, the combination teaches the above-enclosed limitations;
Smith further teaches wherein the information for identifying the existing order comprises at least one of a name, a travel confirmation number, a departure city or an arrival city (C3:31-59 and C4:18-31; Smith teaches that the system determines the existing itinerary using the passenger name, frequent flier number with travel date (interpreted as travel confirmation number). Further, Smith teaches that the system confirms the determined existing itinerary using the arrival and departure dates of the flight the user desires to modify.).  
Regarding clam 15, the combination teaches the above-enclosed limitations; 
Smith further teaches wherein the input of the user regarding the modification of the existing order is received through the conversation user interface (C4:18-53; Smith teaches that the customer provides through the phone system the input regarding what flight is being changed.).  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein the operations further comprise: upon retrieving the at least one order file associated with the existing order, determining that the at least one order file is associated with a complexity level above a threshold; and causing the user to be connected to a customer service representative to carry out the modification of the existing order (Pg. 11 lines 3-22; Davoli discloses that the system escalates the customer based on customer status or customer difficulty where the live agent can answer the customer’s question. Both elements (customer difficulty and customer status) are interpreted as complexity threshold, as discussed in parent claim 10). 
Further, within the combination, Smith teaches [C3:45-59] that the itinerary is retrieved by having the customer provide frequent flier membership information which is similar to the customer status as disclosed by Davoli [pg. 8 lines 24-29 and pg. 12 lines 9-24]. 
Examiner notes that the claim limitation regarding the “to carry out the modification of the existing order” is not positively recited as a specific step within the process. The positively recited function is that the system causes the user to be connected to a customer service representative. The “to carry out the modification of the existing order” is merely an intended result of being connected to the customer service representative.  
Regarding claim 17, Davoli discloses a method comprising: under control of one or more computing devices, causing a conversation user interface of an automated agent to be output via a display of the one or more computing devices to enable a conversation between the automated agent and a user, the automated agent emulating human interaction (FIG 3 and pg. 6 lines 6-21 and pg. 9 lines 13 to pg. 10 line 29; Davoli discloses the system having a ; 
collecting information from multiple natural language inputs that are received from the user through the conversation user interface during the conversation (Pg. 23 line 1 to pg. 26 line 30; Davoli discloses example conversations between a virtual agent and customer that shows the system collects information from natural language inputs from the customer through the conversation interface.); 
determining that a key phrase is contained in one or more of the natural language inputs; causing the conversation user to be connected with a customer service representative in response to determining that the key phrase was contained in one or more of the natural language inputs (Pg. 10 line 6-20; Davoli discloses that the virtual agent can escalate the customer to a live agent based on the customer providing natural language inputs of “help” or “operator (interpreted as key phrase).
Examiner notes that Davoli further discloses natural language processing (with regards to determining a key phrase contained in natural ; 
Davoli discloses a natural language based virtual agent system that allows a customer to converse with a virtual/live agent in order to complete a transaction, however, Davoli does not specifically disclose that the transaction is regarding a modification to an existing order with the user, determining alternative, outputting the alternatives, and having the user confirm the modification and modifying the order.
Smith teaches collecting information from multiple natural language inputs that are received from the user through the conversation user interface during the conversation, the information indicating a request to modify an existing order associated with the user (C3:31 to C4:31; Smith teaches a similar natural language automated agent system where a customer is specifically requesting and providing information in order to change a flight itinerary. 
; 
determining at least one alternative for the existing order based at least in part on the information; causing the at least one alternative to be output to the user through the conversation user interface of the automated agent (C4:17-62; Smith teaches that the modification for the flight itinerary includes the system determining available flights that satisfy the customer’s request.); 
obtaining input of the user through the conversation user interface, the input of the user providing approval of the at least one alternative; and upon obtaining the input of the user, modifying the existing order based at least in part on the at least one alternative (C4:54 to C5:47; Smith teaches that the customer confirms the modification to the flight itinerary and completing the transaction which includes modifying the flight itinerary (interpreted through the receipt of changes, payment fee or reimbursement, or through the system providing feedback with the updated changes.). 
Davoli discloses a virtual agent system that provides a customer with a dialogue box where the customer can query with a virtual or live agent in regards to a transaction. Davoli discloses the natural language system using 
Smith teaches a similar speech based automated agent that allows a customer to change a flight itinerary based on customer information and inputs. Smith teaches that a similar natural language based automated agent system allows a customer to specifically modify a flight itinerary (a specific type of transaction within the combination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language based customer service system that includes an automated agent and an escalation to a customer service representative with transaction based aspects of Davoli to include the ability for a similar natural language based automated agent CSR system to allow a customer to modify an itinerary based on customer’s natural language inputs as taught by Smith since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would recognize the results of the combination as predictable as allowing for a more accessible system with greater functionality where a customer is able to change/update/alter information beyond just the creation of a document/file.
 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein causing the conversation user interface to be output comprises causing the conversation user interface to be displayed on a web site (FIG 2 and pg. 8 lines 12-19; Davoli discloses that the communication between customer and virtual/live agent is a web page.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein the conversation user interface is configured to receive input from the user through multiple modalities (Pg. 8 lines 11-30; Davoli discloses that the conversation interface is configured to interact with customers through speech, text, chat, email, and VOIP.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 	
Smith further teaches wherein the existing order comprises a travel itinerary of the user (C4:19-40; Smith teaches the itinerary details of the requested modified itinerary contains information regarding the flight.).
Examiner notes that what the order file comprises is merely non-functional descriptive material. The order file is an electronically stored itinerary, schedule, order, agenda, or the like (as discussed in originally filed specification [10]). What is contained within these electronically stored elements are merely non-functional in terms of impacting the functionality of the system. What is contained within the order file does not alter, change, or positively affect the claimed system. What data is within the order file merely provides a human reader a relation of what the data is in relation to the claimed invention (such as field of use), however, the system merely has data elements stored regardless of what specific title/named data is on the order file. In terms of claim interpretation, the combination of prior art teaches the order file electronically stored and thus teaches the functional aspects as required within the claim limitation. Refer to MPEP 2111.05.  
Regarding claim 21, the combination teaches the above-enclosed limitations;
Davoli further discloses further comprising: upon obtaining the multiple natural language inputs of the user, determining that a complexity level of the modification of the existing order is above a threshold; and causing the user to be connected to a customer service representative (Pg. 11 lines 1-11; Davoli discloses that the CSR system has a threshold value (virtual agent providing same questions/answer more than twice) as well as customer status (as shown in Davoli pg. 12 lines 9-22) which can be a threshold level for importance of customer. The customer is connected to a live agent based on either the user difficulty or customer status thresholds.).  
Regarding claim 22, Davoli discloses a computing device comprising: one or more processors; memory communicatively coupled to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations comprising (FIG 2, FIG 3, and pg. 8 lines 12-30; Davoli discloses memory and databases and a computer system to provide the virtual and live agent functions.): 
outputting a conversation user interface of an automated agent to a user to enable a conversation between the automated agent and the user (FIG 3 and pg. 6 lines 6-21; Davoli discloses the system having a virtual agent utilizing natural language and query recognition within a dialogue box (interpreted as display to enable a conversation).); 
receiving multiple natural language inputs from the user through the conversation user interface (pg. 8 lines 11-30; Davoli discloses the multiple mediums (interpreted as modalities) a customer can interact with the virtual 
Examiner notes that the query dialog is also shown on page 14 lines 24-30, pg. 15 lines 13-20, and pg. 16 lines 9-19 (the third example also falls within the interpretation of multiple inputs as the customer is providing several dialog chats by having 3 inputs for the dialogue box).), 
retrieving at least one order file associated with the existing order (Pg. 25 line 4 to pg. 26 line 30; Davoli discloses that the inputs determine information regarding a user account associated with the user. The interpretation of the “order file” is that Davoli discloses the user account includes financial information which is within the examples and description of order file within the originally filed specification [10].); 
upon retrieving the at least one order file associated with the existing order, determining that the at least one order file is associated with a complexity level above a threshold (Pg. 11 lines 1-11; Davoli discloses that the CSR system has a threshold value (virtual agent providing same ; 
causing the user to be connected to a customer service representative to carry out the modification of the existing order (Pg. 11 lines 3-22; Davoli discloses that the system escalates the customer based on customer status or customer difficulty where the live agent can answer the customer’s question. Both elements (customer difficulty and customer status) are interpreted as complexity threshold. 
Further, within the combination, Smith teaches [C3:45-59] that the itinerary is retrieved by having the customer provide frequent flier membership information which is similar to the customer status as disclosed by Davoli [pg. 8 lines 24-29 and pg. 12 lines 9-24]. 
Examiner notes that the claim limitation regarding the “to carry out the modification of the existing order” is not positively recited as a specific step within the process. The positively recited function is that the system ; 
providing to the customer service representative information gathered from the user, the at least one order file, or a combination thereof (Pg. 11 lines 3-28; Davoli discloses that, upon escalation, the transcript between the virtual agent and customer are provided to the live agent (interpreted as information gathered from the user.
Further, the live agent is provided information regarding the user in terms of status [pg. 12 lines 9-24] that is interpreted as at least one order file.); 
Davoli discloses a virtual agent system that provides a customer a dialogue box in order to facilitate queries and transactions, as well as provide escalation based on threshold values (customer status and user difficulty), however, Davoli does not specifically disclose that the system determines alternatives for the modification, presents the alternatives, obtains inputs, and modifies the order file based on the user input;
Smith teaches the multiple natural language inputs requesting modification of an existing order associated with the user; retrieving at least one order file associated with the existing order based at least in part on the multiple natural language inputs requesting modification of the existing order associated with the user (Fig 2 and C3:31 to C4:31; Smith teaches a ; 
identifying at least one alternative for the existing order based at least in part on the multiple natural language inputs of the user (C4:32-62; Smith teaches that the reservation system determines alternative flight plans. Examiner notes that the interpretation can be in regards to both the alternative options provided for the user to have modified (time and/or date) and the specific alternatives provided to the customer (the new flights available).);
 outputting the at least one alternative to the user through the conversation user interface of the automated agent (C4:32-62; Smith teaches that the reservation system determines alternative flight plans and presents the alternatives to the user through the voice system.); 
receiving input from the user that provides approval of the at least one alternative (C4:54-66; Smith discloses that upon the new flight availability, the customer provides a confirmation.); 
upon receiving the input from the user, causing the existing order to be modified based at least in part on the at least one alternative (C4:54 to C5:47; Smith teaches that upon the confirmation of the new itinerary the system updates the itinerary and restrictions associated with the ticket, as well as provides a receipt of the changes to the itinerary.).
Davoli discloses a virtual agent system that provides a customer with a dialogue box where the customer can query with a virtual or live agent in regards to a transaction. Davoli discloses the natural language system using different modalities including phone, chat, email, and other methods for the natural language processing to have a customer interact with a virtual agent.
Smith teaches a similar speech based automated agent that allows a customer to change a flight itinerary based on customer information and inputs. Smith teaches that a similar natural language based automated agent system allows a customer to specifically modify a flight itinerary (a specific type of transaction within the combination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language based customer service system that includes an automated agent 
Therefore, from this teaching of Smith, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the natural language processing virtual agent system that allows a customer to create information within a transaction of Davoli the ability to have a similar natural language based automated agent allow a customer to modify an existing itinerary as a transaction as taught by Smith for the purposes of allowing for a more accessible system with greater functionality where a customer is able to change/update/alter information beyond just the creation of a document/file.  
Regarding claim 23, the combination teaches the above-enclosed limitations; 
wherein at least one of the multiple natural language inputs comprises speech input (Pg. 8 lines 3-29; Davoli discloses that the system can translate speech inputs into text to process, as well as the customer providing inputs using speech, text, chat, email, and VOIP).).  
Regarding claim 24, the combination teaches the above-enclosed limitations; 
Smith further teaches wherein the existing order comprises a travel itinerary of the user (C4:19-40; Smith teaches the itinerary details of the requested modified itinerary contains information regarding the flight.).
Examiner notes that what the order file comprises is merely non-functional descriptive material. The order file is an electronically stored itinerary, schedule, order, agenda, or the like (as discussed in originally filed specification [10]). What is contained within these electronically stored elements are merely non-functional in terms of impacting the functionality of the system. What is contained within the order file does not alter, change, or positively affect the claimed system. What data is within the order file merely provides a human reader a relation of what the data is in relation to the claimed invention (such as field of use), however, the system merely has data elements stored regardless of what specific title/named data is on the order file. In terms of claim interpretation, the combination of prior art teaches the order file electronically stored and thus teaches the functional aspects as required within the claim limitation. Refer to MPEP 2111.05.  
Regarding claim 26, the combination teaches the above-enclosed limitations; 
Davoli further discloses further comprising: a display to output the conversation user interface to the user (FIG 3 and pg. 6 lines 6-21; Davoli discloses the system having a virtual agent utilizing natural language and query recognition within a dialogue box (interpreted as display to enable a conversation).).  
Regarding claim 27, the combination teaches the above-enclosed limitations; 
Davoli further discloses wherein the operations further comprise: upon receiving the multiple natural language inputs from the user, determining that a complexity level of the modification of the existing order is above a threshold; and causing the user to be connected to a customer service representative (Pg. 11 lines 3-22; Davoli discloses that the system escalates the customer based on customer status or customer difficulty where the live agent can answer the customer’s question. Both elements (customer difficulty and customer status) are interpreted as complexity threshold. 
Further, within the combination, Smith teaches [C3:45-59] that the itinerary is retrieved by having the customer provide frequent flier membership information which is similar to the customer status as disclosed by Davoli [pg. 8 lines 24-29 and pg. 12 lines 9-24].).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davoli et al [WO 02/09399], hereafter Davoli, in view of Smith et al [7,474,740], hereafter Smith, further in view of Miller et al [2011/0071819], hereafter Miller.
Regarding claim 25, the combination teaches the above-enclosed limitations regarding a natural language system of virtual and live agents providing flight itinerary modification for a user, however, the combination does not specifically teach that the computing device comprises a smart phone or tablet computer; 
Miller teaches wherein the computing device comprises at least one of a smart phone or a tablet computer (Fig 1 and paragraphs [9-16 and 114-120]; Miller teaches a similar natural language processing system that allows a customer to book a flight based on the natural language inputs of the customer (similar within the combination teaching a modification of a flight itinerary based on customer natural language inputs). Miller teaches that the natural language system interface is implemented using a smart phone and laptop/portable computer (interpreted as tablet).). 
	Davoli in view of Smith teaches a natural language processing system where the computing device is within a computer system. 
	The sole difference between the combination of Davoli in view of Smith and the claimed subject matter is that the primary reference does not disclose the computing device as a smart phone or tablet computer. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is in the substitution of the smart phone and laptop/portable computer of Miller for the computer device of Davoli in view of Smith. Thus, the simple substitution of one known element for another producing a predictable result of the smart phone and laptop/portable computer allows for greater accessibility and mobility for the customer to enter and receive information from the virtual agent that renders the claim obvious. 
	Therefore, from this teaching of Miller, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the computing device for the virtual agent natural language processing system of the combination with the smart phone and laptop/portable computer of Miller for the purposes of greater accessibility and mobility for the customer to enter and receive information from the virtual agent that renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dave Roos "How Interactive Voice Response (IVR) Works" 20 February 2008. HowStuffWorks.com. <https://electronics.howstuffworks.com/interactive-voice-response.htm> 16 September 2021 (state of the prior art in terms of voice activated customer routing within CSR systems);
Rich et al [5,819,243] (automated agent used in airline itinerary building);
Slivka et al [2003/0225600] (automated flight rebooking based on flight disruption);
Wiseman et al [2007/0263838] (call routing between automated and human agent to assist customer with travel arrangements with natural language processing);
Berthaud et al [2008/0114623] (ticket changing with suggestions of alternate flights);
Wooters [8,605,885] (automated agent for customer service representatives);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689